690 S.E.2d 694 (2010)
Joseph Michael GRIFFITH, Petitioner
v.
Ricky ANDERSON, Admin I Pasquotank Correctional Inst., Respondent.
No. 24P10.
Supreme Court of North Carolina.
January 28, 2010.
Joseph Michael Griffith, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for Ricky Anderson.

ORDER
Upon consideration of the petition filed by Petitioner (Griffith) on the 11th of January 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."